Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim to priority to co-pending application 16/359,023 is denied because the invention claimed in the instant application lacks proper written description support as per 35 U.S.C. 112(a) in the earlier filed application.  Accordingly, the examiner will use the filing date of the instant application (April 8, 2019) as the effective date of the claimed invention.  
Referring to claims 1 and 10:  The limitation lacking proper support in the earlier filed application is as follows: “…normalizing the sum of the current depreciation impact values; and set the depreciation for the current period to be the difference between the purchase price of the asset and the salvage value of the asset divided by the difference between the lifespan and the normalized sum of the current depreciation impact values and also divided by the value of the period.”

Claim Objections
Claim 1 is objected to because of the following informalities:  This claim recites the limitation “the identification of a target asset…” in line 3.  There is .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-9 and 18 are directed to a method, which is a process.  Claims 10-17 are directed to a system, which is a machine.  Therefore, claims 1-18 are directed to one of the four statutory categories of invention.  





Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1 and 10 recite the limitations of identifying the depreciated value of an asset comprising: identifying depreciation factors related to the target asset; for each identified depreciation factor, determining a current depreciation impact value; summing each of the current depreciation impact values; normalizing the sum of the current depreciation impact values; and setting the depreciation for the current period to be the difference between the purchase price of the asset and the salvage value of the asset divided by the difference between the lifespan and the normalized sum of the current depreciation impact values and also divided by the value of the period.
Claims 1 and 10 recite the abstract idea of identifying depreciation factors related to an asset, determining a current depreciation impact value, summing the current depreciation impact values, normalizing the sum of the current depreciation impact values, and setting the depreciation for the current period to be the difference between the purchase price of the asset and the salvage value of the asset divided by the difference between the lifespan and the normalized sum of the current depreciation impact values and also divided by the value of the period.  This is an abstract idea because it covers mental processes and mathematical concepts.  The steps of “identifying depreciation factors related to 
     
Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-9 and 18 recite the additional elements of a data store (i.e. database), performing a series of steps automatically, receiving identification of a target asset, and obtaining a purchase price, salvage value and lifespan.  A data store is a generic computer component.  Performing a series of steps automatically, receiving data, and obtaining data are generic computer functions.  These elements are recited at a high level of generality for performing generic computer functions associated with the abstract idea using generic computer components.  When taken individually or in combination, these limitations are no more than mere instructions to apply the exception using generic computer 
Claims 10-17 recite the additional elements of a processor, memory, a data store (i.e. database), performing a series of steps automatically, receiving identification of a target asset, and obtaining a purchase price, salvage value and lifespan.  A processor, memory, and data store are generic computer components.  Performing a series of steps automatically, receiving data, and obtaining data are generic computer functions.  These elements are recited at a high level of generality for performing generic computer functions associated with the abstract idea using generic computer components.  When taken individually or in combination, these limitations are no more than mere instructions to apply the exception using generic computer components / functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  

Taking the additional elements individually, the computer components perform purely generic computer functions.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components / functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
	Claims 10-17 recite the additional elements of a processor, memory, a data store (i.e. database), performing a series of steps automatically, receiving identification of a target asset, and obtaining a purchase price, salvage value and lifespan.  A processor, memory, and data store are generic computer components.  Performing a series of steps automatically, receiving data, and 
Taking the additional elements individually, the computer components perform purely generic computer functions.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components / functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.

	Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.
	Claims 1 and 10 recite a combination of elements not found in the prior art.  Specifically, the claims 1 and 10 recite the following:

“set the depreciation for the current period to be the difference between the purchase price of the asset and the salvage value of the asset divided by the difference between the lifespan and the normalized sum of the current depreciation impact values and also divided by the value of the period.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,645,193 B2 (“Swinson”): Swinson teaches automatically generating pricing data for used car valuations (col. 4, lines 25-34) comprising: receiving a target item to be listed for acquisition (col. 4, lines 35-37); identifying the target item (col. 4, lines 37-41); conducting a baseline price assessment of the target to identify a baseline price (col. 4, lines 41-43); and conducting a depreciation assessment of the target item to obtain a depreciation value (col. 4, lines 43-45).  However, Swinson does not teach or suggest the limitations identified above. 
(ii) US 2005/0086145 A1 (“Albert”): Albert teaches calculating a depreciation amount as a sum of values (paragraphs [0042]-[0047]).  However, Albert does not teach or suggest the limitations identified above. 
(iii) “Depreciation Methods - 4 Types of Depreciation You Must Know!” (Retrieved from https://corporatefinanceinstitute.com/resources/knowledge/accounting/types-depreciation-methods/):  This article discusses the four main methods that are commonly used to calculate depreciation.  However, the article does not teach or suggest the limitations identified above.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625